Citation Nr: 1513750	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-06 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death.

2.  Entitlement to DIC based on service connection for the cause of the Veterans' death.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to August 1963.  He died in March 2001.  The appellant is his surviving spouse.  These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of a Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Veteran's electronic folder in VBMS does not include any documents.  The electronic folder in Virtual VA includes a copy of the appellant's claim, the February 2011 decision on appeal, a notice of disagreement (NOD), a statement of the case (SOC), a supplemental SOC (SSOC), and correspondence between VA and the appellant.  

In her January 2012 NOD, the appellant requested consideration of entitlement to DIC based on her first marriage to H.M.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In a July 2001 rating decision, the AOJ denied the appellant's claim of entitlement to DIC based on service connection for the cause of the Veteran's death.  The appellant was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.
2.  The evidence received since the July 2001 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim of entitlement to DIC based on service connection for the cause of the Veteran's death.  

3.  The evidence of record does not indicate that the Veteran served in the Republic of Vietnam during the Vietnam era.

4.  The evidence of record does not reflect that the Veteran's prostate cancer manifested during active service, and the otherwise probative evidence of record does not demonstrate a nexus between his prostate cancer and active service.  


CONCLUSIONS OF LAW

1.  The July 2001 rating decision that denied entitlement to DIC based on service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  The evidence received since July 2001 rating decision is new and material, and the claim of entitlement to DIC based on service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen

The AOJ denied the appellant's claim for service connection for the cause of the Veteran's death in a July 2001 rating decision, finding that there was no indication that Veteran's death was due to a service-connected disability.  The appellant was provided notice of this decision and her appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the July 2001 rating decision, the following evidence was of record:  service treatment records (STRs); and the Veteran's death certificate.  The Veteran's death certificate indicated that he died of prostate cancer in March 2001.  His STRs were unremarkable for prostate cancer.  At his June 1963 retirement examination, his prostate was normal.  

The evidence received since the July 2001 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2014).  In July 2012, the appellant asserted for the first time that the Veteran was exposed to Agent Orange.  For veterans exposed to herbicide agents, service connection for prostate cancer is presumed.  See 38 C.F.R. §§ 3.307, 3.309.  Thus, these allegations address the reasons for the previous denial, i.e., a nexus with service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.  


II.  DIC - Service Connection for the Cause of the Veteran's Death

A.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the claim being decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in August 2012 of the information and evidence needed to substantiate and complete a claim for DIC based on service connection for the cause of the Veteran's death, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was subsequently readjudicated in February 2013.

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate the claim, in particular, the Veteran's STRs, service personnel records (SPRs), and private medical records from Arizona Oncology Associates.  In a June 2013 letter, the AOJ requested additional information from the appellant regarding her assertions that the Veteran was exposed to Agent Orange.  Specifically, the AOJ requested that she identify the approximate dates (within a two month timeframe) and circumstances under which the Veteran was exposed to herbicides.  Later that month, the appellant responded, stating that there was no way she could provide the information and specific details requested.  As such, the AOJ determined there was insufficient information to request research of the Veteran's unit records from the Joint Service Records Research Center (JSRRC).  See August 2013 Formal Finding.  There is no evidence that additional relevant records have yet to be requested.  VA has not obtained a medical opinion in this case.  For the reasons indicated below, the Board finds that there is no basis to obtain such an opinion in this case.

The Board will therefore proceed to the merits of the claim.

B.  Merits of the Claim

DIC is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  38 U.S.C.A. § 1310; Darby v. Brown, 10 Vet. App. 243, 245 (1997). 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312. 

In determining whether the disability that resulted in the death of a veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310. 

In this case, the Veteran's death certificate reflects that the immediate cause of his death was prostate cancer.  The appellant asserts that the Veteran's cancer was related to Agent Orange exposure during service. 
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain enumerated diseases, including prostate cancer, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the Veteran's death certificate indicates that he died from prostate cancer in March 2001.  The appellant asserts that the Veteran's prostate cancer may have been a result of exposure to Agent Orange during service.  As noted above, prostate cancer is listed among the diseases associated with herbicide exposure and veterans who service in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to herbicides.  Here, however, the Veteran's SPRs do not reflect that he served in the Republic of Vietnam.  His SPRs indicate that he only had foreign service in Alaska and Guam.  There is no evidence of any temporary duty in or visitation to Vietnam.  Therefore, there is no basis for service connection on a presumptive basis.  

The Board has also considered whether service connection might be established based on proof of actual direct causation.  Here, however, the Veteran's STRs are unremarkable for any complaints, treatment, or diagnoses related to the prostate.  At his June 1963 retirement examination, the Veteran's prostate was normal.  According to the appellant, the Veteran was diagnosed with prostate cancer in 1986 - more than 22 years after he retired from service.  See June 2013 statement.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, there is no competent evidence linking the Veteran's prostate cancer to service.  The Board has considered the appellant's contentions that the Veteran may have been exposed to Agent Orange, but she has no personal knowledge of such exposure nor has she asserted that the Veteran told her he was exposed to herbicides or served in Vietnam.  To the extent her assertions are being offered to establish a nexus with his military service, such evidence must fail.  The Board finds that this determination is a complex medical matter.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The question of etiology in this case goes beyond a simple and immediately observable cause-and-effect relationship, and, as such, she is not competent to render an opinion on the matter. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable regarding the issue on appeal because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been submitted, the claim of entitlement to DIC based on service connection for the cause of the Veteran's death is reopened, and to this extent only, the appeal is granted.

Entitlement to DIC based on service connection for the cause of the Veteran's death is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


